EXHIBIT 10.2

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) dated as of June 5, 2005, between
Washington Mutual, Inc. (the “Company”), a Washington Corporation, and Joseph W.
Saunders (the “Executive”).

W I T N E S S E T H

WHEREAS, Executive is currently a party to that certain Executive Employment
Agreement with Providian Financial Corporation, a Delaware Corporation
(“Providian”), dated as of November 25, 2001 as amended (the “Prior Agreement”);

WHEREAS, pursuant to that certain Agreement and Plan of Merger by and between
the Company and Providian, dated June 5, 2005 (the “Merger Agreement”), it is
contemplated that Providian will merge with and into the Company (the “Merger”),
with the Company remaining as the surviving corporation; and

WHEREAS, effective as of the date of the consummation of the Merger (the
“Effective Date”), the Company desires that the Prior Agreement be canceled, and
further desires to employ Executive as President and Chief Executive Officer of
the Credit Card Division of the Company (the “Division”), and to enter into an
agreement embodying the terms of such employment, and Executive agrees to the
cancellation of the Prior Agreement, and desires to accept such employment and
enter into such an agreement.

NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.   EFFECTIVENESS OF AGREEMENT; EMPLOYMENT TERM.

(a)   Effective Date of Agreement.   This Agreement shall become effective as of
the Effective Date. In the event that the Merger Agreement shall terminate, this
Agreement shall terminate and be of no force and effect, and Executive shall
have no rights, obligations or liability, and the Company shall have no rights,
obligations or liability, hereunder.

(b)   Term of Employment; Expiration of Agreement.   Executive’s term of
employment under this Agreement shall be for the two-year period commencing on
the Effective Date and, unless terminated earlier as provided in Section 6
below, ending on the second anniversary of the Effective Date (the “Employment
Term”), and shall be subject to the terms and conditions of this Agreement.
Subject to Executive’s continued employment with the Company through the second
anniversary of the Effective Date, this Agreement shall upon such date expire
(the “Expiration Date”) and be of no further force and effect (provided that any
provisions of this Agreement which by their terms survive any termination of
Executive’s employment hereunder occurring prior to the Expiration Date shall
remain in effect in accordance with their respective terms).

2.   CANCELLATION OF PRIOR AGREEMENT; CHANGE IN CONTROL PAYMENT; EQUITY AWARDS

(a)   Cancellation of Prior Agreement.   Effective as of the Effective Date, the
Prior Agreement shall terminate and be of no further force and effect, and
Executive shall have no further rights thereunder.

(b)   Change in Control Payment.   In consideration for the cancellation of the
Prior Agreement, so long as the Executive remains employed with Providian
through the Effective Date, as of the Effective Date, Executive shall be
entitled to receive a cash lump sum payment equal to $9,360,000.


--------------------------------------------------------------------------------


EXHIBIT 10.2

 

(c)   Excise Tax Protections.   Notwithstanding anything set forth in this
Agreement to the contrary, the provisions set forth in Exhibit B of the Prior
Agreement (Gross-Up Provisions) shall continue to apply on and following the
Effective Date.

(d)   Equity Awards.   In consideration for entering into this Agreement, the
Company shall grant Executive the following stock-based equity awards pursuant
to the terms of the applicable Company stock incentive plan to the extent
consistent with the terms of this Agreement:

(i)   Restricted Stock.   So long as the Executive remains employed with
Providian through the Effective Date, on the Effective Date, the Company shall
grant Executive such number of shares of restricted common stock of the Company
(“Common Stock”) equal to the quotient of (x) $2,000,000 divided by (y) the Fair
Market Value (the “Restricted Stock”). The Restricted Stock shall vest in two
equal installments, with the first installment of such Restricted Stock vesting
on the first anniversary of the Effective Date and the second installment of
such Restricted Stock on the date immediately preceding the second anniversary
of the Effective Date, so long as Executive remains employed by the Company
through each applicable vesting date.

(ii)   Stock Options.   So long as the Executive remains employed with Providian
through the Effective Date, the Company shall grant Executive an option to
purchase such number of shares of Common Stock equal to three times the number
of shares of Restricted Stock that are granted to Executive in accordance with
Section 2(d)(i) above  (the “Stock Option”). The Stock Option shall have a ten
(10) year term and a per share exercise price equal to the Fair Market Value of
one share of common stock of the Company on the Effective Date and shall vest in
two equal installments, on the same terms as the Restricted Stock as set forth
in Section 2(d)(i) above.

(iii)   Other Terms; Definition of “Fair Market Value”.   Each of the Restricted
Stock and Stock Option awards shall, subject to the provisions set forth above,
otherwise be granted pursuant to grant agreements that contain terms consistent
with those set forth in restricted stock and stock option grant agreements,
respectively, that are generally provided to similarly situated executives of
the Company. For purposes of this Section 2(d), “Fair Market Value” shall be
equal to the closing trading price of one share of Common Stock on the New York
Stock Exchange on the Effective Date.

(iv)   Acceleration of Vesting.   Notwithstanding the provisions of this
Agreement or the terms of the applicable Company stock incentive plan or any
other agreement to the contrary, in the event Executive’s employment hereunder
is terminated by the Company without Cause or by Executive for Good Reason or by
reason of the Executive’s death or Disability, (x) the Restricted Stock and
Stock Option granted to Executive pursuant to Section 2(d)(i) and (ii) above and
then held by the Executive shall, to the extent then unvested, vest in full, and
(y) the Stock Option granted to Executive pursuant to Section 2(d)(ii) above and
then held by the Executive shall remain exercisable for a period no shorter than
the shorter of (A) the remainder of its original scheduled term (absent a
termination of employment) or (B) one year following the date of such
termination of Executive’s employment (the benefit described in this
Section 2(d)(iv), the “Equity Vesting”).

3.   POSITION AND DUTIES; EMPLOYEE EFFORTS.

(a)   For so long as Executive is employed hereunder, Executive shall serve as
the President and Chief Executive Officer of the Division. In this capacity,
Executive shall have such duties, authorities and responsibilities commensurate
with his position with the Division and such other duties and responsibilities
as the Board of Directors of the Company (the “Board”) shall designate, which
duties and authority shall be in all cases consistent with Executive’s position
as President and Chief Executive Officer of the Division. Executive shall report
to the President and Chief Operating Officer of the Company.


--------------------------------------------------------------------------------


EXHIBIT 10.2

 

(b)   For so long as Executive is employed hereunder, Executive shall devote
substantially all of his business time (excluding periods of vacation and sick
leave), energy and skill in the performance of his duties with the Company,
provided the foregoing will not prevent Executive from (i) participating in
charitable, civic, educational, professional, community or industry affairs and
(ii) managing his and his family’s personal investments so long as such
activities in the aggregate do not materially interfere with his duties
hereunder.

4.   CURRENT COMPENSATION.

(a)   Base Salary.   During the period when Executive is employed hereunder, the
Company agrees to pay Executive a base salary at an annual rate of not less than
$800,000 (the “Base Salary”), payable in accordance with the regular payroll
practices of the Company, but not less frequently than monthly.

(b)   Annual Bonus.   Executive shall be eligible to earn an annual bonus in
respect of each fiscal year of the Company ending during the period when
Executive is employed hereunder (or, for the portion of the Employment Term
occurring after the last fiscal year that ends during the Employment Term, a pro
rata portion of such annual bonus based on the ratio that the number of days of
such fiscal year bears to 365) in a target amount equal to 200% of Executive’s
Base Salary (each such payment, an “Annual Bonus”). Each Annual Bonus shall be
payable promptly within 30 days after the end of the applicable fiscal year to
which such payment relates.

(c)   Long-Term Incentives.   Executive shall receive in respect of each fiscal
year of the Company during which Executive is employed hereunder long-term
incentive awards at the same time(s), at such level(s) and on substantially the
same term(s) and conditions, as similarly situated executives of the Company
receive any such awards (the “LTI Awards”).

5.   EMPLOYEE BENEFITS.

(a)   Benefits.   For so long as Executive is employed hereunder, Executive
shall be entitled to participate in any employee benefit plan in which the
senior executives of the Company shall be eligible to participate including, but
not limited to, pension, thrift, profit sharing, medical coverage, education, or
other retirement or welfare benefits that the Company has adopted or may adopt,
maintain or contribute from time to time. For so long as Executive is employed
hereunder, Executive shall continue to be provided with perquisites (including a
car and driver) that are no less favorable than the perquisites provided to the
Executive as of immediately prior to the Effective Date.

(b)   Vacations.   Executive shall be entitled to an annual paid vacation in
accordance with the Company’s policy applicable to senior executives of the
Division.

(c)   Business Expenses.   Upon presentation of appropriate documentation,
Executive shall be reimbursed in accordance with the Division’s expense
reimbursement policy as in effect from time to time for all reasonable and
necessary business expenses incurred in connection with the performance of his
duties hereunder.

6.   TERMINATION.   Executive’s employment hereunder shall terminate on the
first of the following to occur:

(a)   Disability.   Upon thirty (30) days advance written notice by the Company
to Executive of termination due to Disability. For purposes of this Agreement,
“Disability” shall be defined as the inability of Executive to perform his
material duties hereunder due to a physical or mental injury, infirmity of
incapacity for 180 consecutive days or an aggregate period of more than 210 days
in any twelve (12) consecutive month period. The existence or nonexistence of a
Disability shall be determined by a physician agreed in good faith to by
Executive and the Company.


--------------------------------------------------------------------------------


EXHIBIT 10.2

 

(b)   Death.   Automatically on the date of death of Executive.

(c)   Cause.   Immediately upon written notice by the Company to Executive of a
termination for Cause provided, such notice is given within ninety (90) days of
the discovery of the Cause event by the Chairman of the Compensation Committee
of the Board. “Cause” shall mean (i) the willful misconduct of Executive with
regard to the Company that is materially injurious to the Company provided,
however, that no act or failure to act on Executive’s part shall be considered
“willful” unless done, or omitted to be done, by Executive not in good faith and
without reasonable belief that his action or omission was in the best interests
of the Company; (ii) the conviction of Executive of (or the pleading by
Executive of nolo contendere to) any felony (other than traffic related offenses
or as a result of vicarious liability); or (iii) continued failure by Executive
to perform his duties after notice has been given to him by the Board of such
failure.

Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause without (i) advance written notice provided to Executive
not less than fourteen (14) days prior to the date of termination setting forth
the Company’s intention to consider terminating Executive including a statement
of the date of termination and the specific detailed basis for such
consideration for Cause; (ii) an opportunity of Executive, together with his
counsel, to be heard before the Board during the fourteen (14) day period ending
on the date of termination; (iii) a duly adopted resolution of the Board stating
that in accordance with the provisions of the next to the last sentence of this
Section 6(c), that the actions of Executive constituted Cause and the basis
thereof; and (iv) a written determination provided by the Board setting forth
the acts and omissions that form the basis of such termination of employment.
Any determination by the Board hereunder shall be made by the affirmative vote
of at least a two-thirds majority of the members of the Board (other than
Executive, if applicable). Any purported termination of employment of Executive
by the Company which does not meet each and every substantive and procedural
requirement of this Section 6 shall be treated for all purposes under this
Agreement as a termination of employment without Cause.

(d)   Without Cause.   Upon written notice by the Company to Executive of an
involuntary termination without Cause, other than for death or Disability, at
any time with or without advance notice.

(e)   Good Reason.   Upon written notice by Executive to the Company of a
termination for Good Reason. “Good Reason” shall mean, without the express
written consent of Executive, the occurrence of any of the following events
unless such events are fully corrected in all material respects by the Company
within thirty (30) days following written notification by  Executive to the
Company that he intends to terminate his employment hereunder for one of the
reasons set forth below:

(i)    any reduction or diminution (except temporarily during any period of
Disability) in Executive’s titles or positions, or a material reduction or
diminution in the Executive’s authorities, duties or responsibilities with the
Company;

(ii)   a reduction in any part of Executive’s Base Salary as set forth in
Section 4(a) above, target Annual Bonus as set forth in Section 4(b) above or
the failure by the Company to provide the LTI Awards as set forth in
Section 4(c) above or any material benefits set forth in Section 5; or

(iii)  the relocation of Executive’s principal office location to any location
outside of the San Francisco, California metropolitan area.

Notwithstanding the foregoing, any termination for Good Reason may only occur if
Executive provides a notice of termination for Good Reason (as described herein
above) within 60 days after the occurrence of the event giving rise to the claim
of Good Reason.


--------------------------------------------------------------------------------


EXHIBIT 10.2

 

(f)   Without Good Reason.   Upon at least thirty (30) days advance written
notice by Executive to the Company of Executive’s voluntary termination of
employment without Good Reason (which the Company may, in its sole discretion,
make effective earlier than any effective date of termination as set forth in
such notice).

7.   CONSEQUENCES OF TERMINATION.

(a)   Disability.   Upon a termination of Executive’s employment due to a
Disability, the Company shall pay or provide Executive, in addition to the
Equity Vesting, (i) any unpaid Base Salary through the date of termination and
any accrued vacation; (ii) any unpaid Annual Bonus accrued with respect to the
fiscal year ending on or preceding the date of termination; (iii) reimbursement
for any unreimbursed business expenses incurred through the date of termination;
(iv) a pro-rata portion of Executive’s Annual Bonus for the fiscal year in which
Executive’s termination occurs (determined by multiplying such amount by a
fraction, the numerator of which is the number of days during the fiscal year of
termination that Executive is employed by the Company and the denominator of
which is 365); (v) from the date of such termination of employment through the
third anniversary of such date, continued coverage under the Company’s health
and welfare plans in which Executive and his dependents participated immediately
prior to such termination of employment (provided that any such coverage shall
terminate on the date Executive receives comparable coverage from any subsequent
employer); and (v) all other payments, benefits or fringe benefits to which
Executive may be entitled to under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant
(collectively, the “Accrued Benefits”).

(b)   Death.   In the event the Employment Term ends on account of Executive’s
death, in addition to the Equity Vesting, the Executive’s estate shall be
entitled to the Accrued Benefits.

(c)   Termination for Cause or without Good Reason.   If Executive’s employment
should be terminated (x) by the Company for Cause or (y) by Executive without
Good Reason, the Company shall pay to Executive only the Accrued Benefits (other
than amounts described in Section 7(a)(iv) above).

(d)   Termination without Cause or for Good Reason.   If Executive’s employment
should be terminated (x) by the Company other than for Cause (excluding due to
Executive’s Disability), or (y) by Executive for Good Reason, the Company shall
pay or provide Executive, in addition to the Equity Vesting, with: (i) the
Accrued Benefits; (ii) a lump sum cash payment in an amount equal to the Base
Salary and Annual Bonus payments that would have otherwise been paid in the
absence of any such termination of employment (based on the target Annual Bonus)
through the Expiration Date within ten (10) business days after the effective
date of such termination (or, if Executive is a “specified employee” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, on
such later date, if any, as may be required under such Section); and (iii) an
amount equal to the unvested portion of the qualified and non-qualified
retirement contribution accounts then in existence (payable in addition to any
vested amounts due under the retirement plans of the Company and its affiliated
companies). Notwithstanding anything set forth in this Agreement to the
contrary, in no event shall the provision of any payment or benefit provided
under this Section 7(d) result in the duplication of any such payment or benefit
that may be otherwise provided in any other Section of this Agreement or any
other plan, program, policy or agreement.

8.   Successors; Assignment.   This Agreement shall inure to the benefit of and
be binding upon the Company, and Executive and any personal or legal
representatives, executors, administra­tors, successors, assigns, heirs,
distributees, devisees and legatees of Executive. As used in this Agreement,
“Company” shall mean the Company and any successor to its business and/or
assets. This Agreement, and all of Executive’s rights and duties hereunder,
shall not be assignable or delegable by Executive, and this Agreement, and all


--------------------------------------------------------------------------------


EXHIBIT 10.2

 

of the Company’s rights and duties hereunder, shall only be assignable or
delegable by the Company to any successor to its business and/or assets.

9.   Notice.   For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (i) on the date of delivery if delivered by hand,
(ii) on the date of transmission, if delivered by confirmed facsimile, (iii) on
the first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (iv) on the fourth business day following the
date delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

If to Executive:

At the address (or to the facsimile number) shown on the records of the Company
and with a copy to:

If to the Company:

Washington Mutual, Inc.
1201 Third Avenue
Suite 1500
Seattle, WA  98101
Attention:  General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

10.   Restrictive Covenants.   In connection with the Merger, Executive
acknowledges and agrees that: (i) Executive will receive the Restricted Stock
and the Stock Option, which Restricted Stock and Stock Option will materially
benefit Executive; (ii) it is essential to the success of the Company following
the Merger and the enterprise of the Company in the future that the Restricted
Stock and Stock Option being granted to Executive in connection with the Merger
be protected by non-competition agreements of the type set forth below;
(iii) holders of Common Stock would suffer significant and irreparable harm from
such Executive competing with the business of the Company for a period of time
after the Merger or after the termination of Executive’s employment with the
Company; (iv) in connection with the Merger, and in the course of Executive’s
employment with the Company, Executive will be provided with access to sensitive
and proprietary information about the clients, prospective clients, knowledge
capital and business practices of the Company, and has been and will be provided
with the opportunity to develop relationships with clients, prospective clients,
employees and other agents of the Company, and Executive further acknowledges
that such proprietary information and relationships are extremely valuable
assets in which the Company has invested and will continue to invest substantial
time, effort and expense and which represent a significant component of the
value of the Merger to the other owners of the Company.  In recognition of all
of the foregoing, Executive agrees that he or she is willing to enter into and
be bound by, on the basis of, and in consideration of, all or substantially all
of the senior executives of the Division entering into an agreement containing
the same terms as set forth in this Section 10, the following covenants:

(a)   Confidentiality.   Executive acknowledges that in his employment hereunder
he will occupy a position of trust and confidence. Executive shall not, except
as in good faith deemed necessary or desirable by Executive to perform his
duties hereunder, to defend his own rights or as required by applicable law or
legal process, without limitation in time or until such information shall have
become public or known in the Company’s industry other than by  Executive’s
unauthorized disclosure, disclose to others or use, whether directly or
indirectly, any Confidential Information regarding the Company. “Confidential
Information”


--------------------------------------------------------------------------------


EXHIBIT 10.2

 

shall mean information about the Company, its subsidiaries and affiliates, and
their respective clients and customers that is not disclosed by the Company and
that was learned by Executive in the course of his employment by the Company,
including (without limitation) any proprietary knowledge, trade secrets, data,
formulae, information and client and customer lists and all papers, resumes, and
records (including computer records) of the documents containing such
Confidential Information.

(b)   Non-Solicitation of Employees; Non-Compete.   Executive recognizes that he
possesses and will possess confidential information about other employees of the
Company relating to their education, experience, skills, abilities, compensation
and benefits, and inter-personal relationships with customers of the Company.
Executive recognizes that the information he possesses and will possess about
these other employees is not generally known, is of substantial value to the
Company in developing its business and in securing and retaining customers, and
has been and will be acquired by him because of his business position with the
Company. Executive agrees that, during the period that Executive is employed by
the Company hereunder and for the one-year period following any termination of
Executive’s employment occurring prior to the Expiration Date (the “Restricted
Period”), he will not, directly or indirectly, solicit or recruit any employee
of the Company for the purpose of being employed by him or by any competitor of
the Company on whose behalf he is acting as an agent, representative or
employee. Executive also agrees that during the Restricted Period, Executive
shall not, directly or indirectly, without the prior written consent of the
Company, provide employment, directorship, consultative or other services to any
business, individual, partner, firm, corporation, or other entity that competes
with the Company’s credit card business.

(c)   Equitable Relief and Other Remedies.   Executive acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of this Section would be inadequate and, in recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company, without posting any bond, shall
be entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available.

(d)   Reformation.   If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 10 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of that state, it is
the intention of the parties that such restriction may be modified or amended by
the court to render it enforceable to the maximum extent permitted by the law of
that state.

(e)   Survival of Provisions.   The obligations contained in this Section 10
shall survive in accordance with their terms the termination or expiration of
Executive’s employment with the Company and shall be fully enforceable
thereafter.

11.   SECTION HEADINGS.   The section headings used in this Agreement are
included solely for convenience and shall not affect, or be used in connection
with, the interpretation of this Agreement.

12.   SEVERABILITY.   The provisions of this Agreement shall be deemed severable
and the invalidity of unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

13.   COUNTERPARTS.   This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instruments.

14.   ARBITRATION.   Any dispute or controversy arising under or in connection
with this Agreement, other than injunctive relief under Section 10(c) hereof,
shall be settled exclusively by arbitration, conducted before a single
arbitrator in San Francisco, California (applying California law) in accordance
with the National Rules for the Resolution of Employment Disputes of the
American


--------------------------------------------------------------------------------


EXHIBIT 10.2

 

Arbitration Association then in effect. The decision of the arbitrator will be
final and binding upon the parties hereto. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.

15.   WITHHOLDING TAXES.   The Company may withhold from any amounts payable
under this Agreement such Federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.

16.   MISCELLANEOUS.   No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by  Executive and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver or
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without regard to its conflicts of law
principles.

17.   FULL SETTLEMENT; LEGAL FEES.   Except as set forth in this Agreement, the
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including without limitation, set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against
Executive or others. In no event shall Executive be obliged to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement, nor shall the amount
of any payment thereunder be reduced by any compensation earned by Executive as
a result of employment by another employer. The Company agrees to pay, to the
full extent permitted by law, all legal fees and expenses which the Executive
may reasonably incur in good faith as a result of any contest (regardless of the
outcome thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, Section 2(b) or 2(c) of this  Agreement
or any guarantee of performance thereof (including as a result of any contest by
the Executive about the amount of any payment pursuant to this Agreement), plus
in each case interest, on any delayed payment at the applicable Federal rate
provided for in Section 7872(f)(2)(A) of the Internal Revenue Code of 1986, as
amended.

18.   PRIOR AGREEMENTS.   Subject to Section 2(c) above, commencing on the
Effective Date, this Agreement supersedes all prior agreements and
understandings (including the Prior Agreement and any verbal agreements) between
Executive and the Company and/or its affiliates (or any successors thereof)
regarding the terms and conditions of Executive’s employment with the Company
and/or its affiliates (or any successors thereof).

[Signatures on next page.]


--------------------------------------------------------------------------------


EXHIBIT 10.2

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

WASHINGTON MUTUAL, INC.

 

 

 

 

 

BY:

 

 

 

 

NAME:

 

TITLE:

 

EXECUTIVE:

 

 

 

 

 

JOSEPH W. SAUNDERS

 


--------------------------------------------------------------------------------